In the Supreme Court of Georgia

                               Decided: November 23, 2021



  S21Z1222. IN THE MATTER OF MEGAN KATE ANDREWS.

     PER CURIAM.

     Megan Kate Andrews appeals the decisions of the Georgia

Board of Bar Examiners denying her application for admission to

the State Bar of Georgia on motion without examination, as well as

her request for a waiver of Part F, Section 8 of the Supreme Court

of Georgia Rules Governing Admission to the Practice of Law (the

“Rules”). Because Andrews did not timely appeal the Board’s denial

of her application for admission on motion without examination, we

are without jurisdiction to consider whether the Board erred in

issuing that decision. Additionally, because the record supports the

Board’s conclusion that Andrews failed to demonstrate good cause

by clear and convincing evidence that the Board was authorized to

waive Part F, Section 8 of the Rules, we hereby affirm the Board’s

denial of Andrews’s waiver request.
     1. Factual and Procedural Background

     Andrews was admitted to the New York Bar by examination in

September 2015. On February 22, 2021, Andrews applied to be

admitted to the Georgia Bar on motion without examination based

upon Georgia’s reciprocity with New York for admissions purposes.

In her application, Andrews asserted that since her admission to the

New York Bar in 2015, she had practiced law for five years and six

months.

     On February 23, 2021, the Board requested that Andrews

provide additional information explaining her law practice over this

time period, including what types of cases or legal matters she

handled and how much time was spent on the actual practice of law,

as opposed to administrative duties. In response, Andrews provided

an explanation and summary of her law practice between 2015 and

2021, including her work in the following positions: (1) general

counsel for New York State Senator Phil Boyle from September 2015

until January 2017; (2) Senior Policy Analyst with the Georgia

General Assembly Senate Research Office from January 2017 until

                                 2
October 2018; and (3) Director of Government Relations at the

Georgia Department of Public Health from October 2018 to present.1

     On March 23, 2021, the Board issued a denial of Andrews’s

application on the ground that she was not “primarily engaged in

the active practice of law for five of the seven years immediately

preceding” the date upon which her petition was filed as prescribed

in Part C, Section 2 (e) of the Rules.

     On April 12, 2021, Andrews sent a letter to the Director of Bar

Admissions, seeking a waiver of Part F, Section 8 of the Rules

(“waiver request”).     Andrews based her waiver request on the

following grounds: (1) the Board purportedly did not have sufficient

time to formally review the merits of her case; (2) the Board did not

give her an opportunity to be heard on the merits of her application

prior to the issuance of a denial; and (3) an appeal to this Court was

unnecessary in light of the ongoing public health emergency, the



     1  We note that Andrews appears to be asserting that she has actively
practiced law in Georgia from January 2017 to the present without being
licensed to practice law in this state. See OCGA § 15-18-51; State Bar Rules
Part XIV.

                                     3
backlogged court system, and the Board’s ability to directly resolve

the matters at issue. Andrews also sought reconsideration of the

Board’s denial of her application for admission on motion without

examination, a formal hearing before the Board with the

opportunity to present testimony from previous employers, and a

stay of the 30-day appeal window during the pendency of the Board’s

consideration of Andrews’s waiver request.

     On June 11, 2021, the Board denied Andrews’s waiver request,

concluding that she “showed insufficient cause for waiver of Part F,

Section 8.” On July 7, 2021, Andrews appealed the Board’s denials

of her application for admission on motion without examination and

her waiver request to this Court.

     2. Application for Admission on Motion without Examination

     As noted above, Andrews applied to be admitted to the Georgia

Bar on motion without examination on February 22, 2021, and the

Board issued a final determination denying Andrews’s application

on March 23, 2021. Section 8 (a) of Part F of the Rules provides that



                                    4
     [u]pon being notified by . . . the Board of Bar Examiners
     of any final determination by that Board (with the
     exception of bar exam results), an applicant may appeal
     the decision to the Court for review. To secure the appeal,
     the applicant must, . . . within thirty days of notification
     of the final determination by the Board of Bar Examiners,
     file a written notice of appeal with the Office of Bar
     Admissions and with the Clerk of the Supreme Court and
     must serve a copy of the notice of appeal on the Attorney
     General of Georgia. The Office of Bar Admissions shall
     then prepare the complete file, which shall be
     confidential, for delivery to the Clerk.

     Andrews did not appeal the Board’s final determination to this

Court within 30 days as prescribed by Part F, Section 8 of the Rules.

Instead, Andrews sent a waiver request to the Board, seeking a

waiver of this Rule. However, the Board has no authority to stay

the appeal window or to extend the timeframe for an applicant to

file an appeal of a final determination in this Court, as the Board

cannot alter this Court’s jurisdictional rules.

     Therefore, because Andrews failed to timely appeal the Board’s

denial of her application under Part F, Section 8 of the Rules, this

Court is without jurisdiction to consider the merits of this issue on

appeal, and this portion of Andrews’s appeal is dismissed.


                                   5
     3. Waiver Request of Part F, Section 8 of the Rules

     Andrews contends that the Board abused its discretion in

denying her request for a waiver of Part F, Section 8 of the Rules for

the following reasons: (1) the Board did not have sufficient time to

formally review the merits of her case2; (2) she was not provided an

opportunity to be heard by the Board on the merits of her application

prior to the issuance of the decision denying her application3; and (3)

courts throughout the state are strained by the ongoing public




     2  Andrews asserts that after she initially filed her application for
admission on motion without examination on February 22, 2021, the Board
sent her a request on February 23, 2021, asking that she provide additional
background information regarding her law practice over the past seven years.
Andrews states that she provided this information to the Office of Bar
Admissions within approximately one week. Andrews asserts that she
received a follow up inquiry from the Office of Bar Admissions on March 23,
2021, requesting the documentation again, and after providing the
documentation within the hour, she received a denial of her application from
the Board a few hours later.
     3 Andrews concedes that formal hearings are not generally required by
the Rules on applications for admission on motion without examination.
However, she asserts that giving her an opportunity to “formally present the
merits of her application, including testimony from previous employers about
whether they viewed [her] employment as providing legal advice or services to
their organization” would have provided “meaningful context to assist the
Board in making a sound determination.”

                                     6
health emergency and an appeal to this Court was unnecessary. We

find no merit to these contentions.

     Pursuant to Part F, Section 5 of the Rules, the Board may

waive any of its rules “for good cause shown by clear and convincing

evidence.” The burden is on the applicant to establish good cause

for a waiver. Our Court reviews the Board’s decision to deny a

waiver request for an abuse of discretion. See In re G.E.C., 269 Ga.

744, 744 (506 SE2d 843) (1998) (identifying no abuse of discretion in

refusing a waiver). See also In the Matter of Lindsay, 311 Ga. 734,

737 (859 SE2d 96) (2021) (“On appeal, the Board’s denial of these

waiver requests will be affirmed absent an abuse of discretion.”).

     We conclude that the Board did not abuse its discretion in

denying Andrews’s waiver request as there was ample support in

the record for refusing a waiver. Further, as explained above, the

Board is without authority to extend the applicable time limits

imposed by this Court on when an applicant must file an appeal for

our review. Additionally, Andrews failed to present any authority

in support of her contention that the Board abused its discretion in

                                 7
failing to grant her a hearing. No such hearing is required by or

even contemplated under the Rules.

     We also note that on appeal, Andrews attached several letters

to her appellate brief that were written by individuals familiar with

her work experience, but these letters were drafted in July 2021,

after the Board issued its decisions denying her application and

waiver request. Andrews did not submit any additional information

to the Board when she submitted her waiver request in April 2021

in support of her claim that reconsideration of her application for

admission on motion without examination was warranted.           The

letters from Andrews’s current and former employers attached to

her briefing in this appeal were not part of the record transmitted to

this Court by the Board and are not properly before this Court for

consideration.

     Accordingly, for the reasons set forth above, we affirm the

Board’s decision to deny Andrews’s waiver request.

     Appeal dismissed in part, and decision affirmed in part. All the
Justices concur.


                                  8